8 U.S. 433
4 Cranch 433
2 L.Ed. 670
EX PARTE LEWIS AND OTHERS.
February Term, 1808

1
IN the circuit court for the district of Pennsylvania, at November term, 1806, a motion was made by Rawle, in behalf of Lewis and others, (the jurors in civil cases who had attended the court at that session,) that the marshal be ordered to pay each of the jurors one dollar and twenty-five cents for each day's attendance;


2
But the judges of that court being divided in opinion upon the question, it was certified to this court.


3
This Court ordered it to be certified, that the jurors were entitled to the fee of one dollar and twenty-five cents per diem for their attendance.